Citation Nr: 1437376	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for post-concussion headaches.

2.  Entitlement to a disability rating in excess of 30 percent for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In a June 2011 rating decision, the RO assigned an increased rating of 30 percent, from August 19, 2010, for depression.  This did not satisfy the Veteran's appeal.

In his substantive appeal, the Veteran requested a video conference hearing before a Veterans Law Judge and such a hearing was scheduled for January 2012.  However, in November 2011 correspondence, the Veteran indicated that he wished to withdraw his request for a hearing and have his appeal considered on the record.

While additional evidence, statements from the Veteran and his private physician, and documents pertaining to his employment, was associated with the record subsequent to the June 2011 statement of the case (SSOC), the Board notes that the Veteran, through his representative, waived his right to have this evidence considered by the agency of original jurisdiction (AOJ) in February 2013 and May 2014 statements.  See 38 C.F.R. § 20.1304.  Moreover, as the issues are being remanded for further development, the originating agency will be afforded an opportunity to review this newly received evidence.

The record before the Board consists of the paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims for increased ratings for post-concussion headaches and depression are decided. 

The Veteran was last afforded a VA examination to determine the current degree of severity of his post-concussion headaches in April 2009, over five years ago.  Additionally, he was last provided a VA examination to evaluate the service-connected depression in October 2010, nearly four years ago.  Evidence in the record, including recent statements from the Veteran and his private physician, indicate that the post-concussion headaches and depression may have increased in severity since the time of the last VA examinations for compensation purposes.  Therefore, the Board has determined that the Veteran should be afforded VA examinations to determine the current degree of severity of these disabilities.

Prior to any examination, all outstanding, pertinent medical records should be obtained and associated with the record.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.
 
2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected post-concussion headaches.  The claims files and all pertinent evidence in the electronic records that is not contained in the claims files should be made available to and reviewed by the examiner.  Any evaluations, studies, and tests deemed to be necessary should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  The RO or the AMC also should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected depression.  The claims files and all pertinent evidence in the electronic records that is not contained in the claims files should be made available to and reviewed by the examiner.  Any evaluations, studies, and tests deemed to be necessary should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

4.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.
 
5.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

